         Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

DAVID MICHAELSON, Individually                      Case No.
and on Behalf of All Others Similarly
Situated,

                                Plaintiff,

                      v.
                                                    DEMAND FOR JURY TRIAL
 TUFIN SOFTWARE TECHNOLOGIES
 LTD., REUVEN KITOV, JACK
 WAKILEH, REUVEN HARRISON,
 OHAD FINKELSTEIN, EDOUARD
 CUKIERMAN, YAIR SHAMIR,
 RONNI ZEHAVI, and YUVAL
 SHACHAR,

                                Defendants.


                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                          FEDERAL SECURITIES LAWS

       Plaintiff David Michaelson (“Plaintiff”), individually and on behalf of all others similarly

situated, by Plaintiff’s undersigned attorneys, alleges the following based upon personal

knowledge, as to Plaintiff and Plaintiff’s own acts, and upon information and belief, as to all other

matters, based on the investigation conducted by and through Plaintiff’s attorneys, which included,

among other things, a review of United States (“U.S.”) Securities and Exchange Commission

(“SEC”) filings made by Tufin Software Technologies Ltd. (“Tufin” or the “Company”), analyst

and media reports, and the Company’s press releases, among other sources. Plaintiff believes that

substantial additional evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.
         Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 2 of 21




                       NATURE AND SUMMARY OF THE ACTION

       1.      On March 6, 2019, Tufin filed a registration statement with the SEC on Form F-1,

which, after several amendments, was declared effective on April 10, 2019 (the Form F-1, together

with all amendments, is referred to herein as the “April Registration Statement”). Thereafter, on

April 11, 2019, Tufin filed a prospectus for its initial public offering (the “IPO”) on Form 424B4,

which incorporated and formed part of the April Registration Statement (the “April Prospectus”

and collectively, with the April Registration Statement, the “IPO Offering Documents”), issuing

7,700,000 ordinary shares to the investing public at $14.00 per share (the “IPO Price”), for

anticipated gross proceeds of $107,800,000.

       2.      On December 2, 2019, the Company filed a second registration statement with the

SEC on Form F-1, which was declared effective on December 5, 2019 (the “December

Registration Statement”). Thereafter, on December 5, 2019, Tufin filed a prospectus for its

secondary offering (the “SPO”) on Form 424B4, which incorporated and formed part of the

December Registration Statement (the “December Prospectus” and collectively, with the

December Registration Statement, “SPO Offering Documents”), issuing an additional 4,279,882

ordinary shares to the investing public at $17.00 per share (the “SPO Price”), for anticipated gross

proceeds of $72,757,994.

       3.      The IPO and SPO Offering Documents (together, the “Offering Documents”) that

Tufin and the other Defendants (defined below) used to ultimately secure over $180 million,

combined, in net proceeds from investors, however, contained misleading statements in that,

among other things: (i) Tufin’s customer relationships and growth metrics were overstated,

particularly with respect to North America; (ii) Tufin’s business was deteriorating, primarily in

North America; and (iii) as a result, Tufin’s representations regarding its sustainable financial

prospects were overly optimistic.


                                                 2
         Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 3 of 21




       4.      On January 8, 2020, after the market closed, Tufin released its preliminary fourth

quarter financial results for 2019 and announced significantly lowered financial expectations,

specifically: (i) it expected to report total revenue in the range of $29.5 million to $30.1 million,

lowered from its previous guidance of total revenue in the range of $34.0 million to $38.0 million;

and (ii) it now anticipated non-Generally Accepted Accounting Principles (“GAAP”) operating

loss in the range of $1.1 million to $2.6 million, compared to the previous guidance of non-GAAP

operating profit in the range of $0.0 million to $3.0 million. The primary reason given for the

revenue shortfall was Tufin’s “inability to close a number of transactions, primarily in North

America, that [the Company] anticipated would close but did not close by the end of the quarter.”

       5.      Following this news, Tufin’s share price fell by 24%, or $4.14 per share, and its

market capitalization declined by nearly $145 million.

       6.      This securities class action is brought on behalf of Plaintiff and all other persons or

entities, except for Defendants, who purchased ordinary shares in the Company’s April 2019 IPO

and/or December 2019 SPO pursuant and/or traceable to the misleading Offering Documents.

Plaintiff brings this class action under Sections 11 and 15 of the Securities Act of 1933 (the

“Securities Act”) against Tufin and certain of the Company’s senior executives, directors, and

agents who signed the Offering Documents (collectively, “Defendants”). The Securities Act

protects investors and the capital markets of the U.S. by preventing companies and underwriters

from issuing shares to investors by means of incomplete and inaccurate offering documents.

       7.      Plaintiff alleges that the Offering Documents contained materially incorrect or

misleading statements and/or omitted material information that was required by law to be

disclosed. Defendants are each strictly liable for such misstatements and omissions therefrom

(subject only, in the case of the Individual Defendants, to their ability to establish a “due diligence”




                                                   3
          Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 4 of 21




affirmative defense and are so liable in their capacities as signers of the Offering Documents,

control persons, and/or as issuers, statutory sellers, and/or offerors of the shares sold pursuant to

the IPO and SPO (together, the “Offerings”)). Plaintiff expressly disclaims any allegations that

could be construed as alleging fraud or intentional or reckless misconduct.

                                  JURISDICTION AND VENUE

        8.       The claims asserted herein arise under and are pursuant to Sections 11 and 15 of

the Securities Act.

        9.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 22 of the Securities Act (15 U.S.C. § 77v).

        10.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 22(a)

of the Securities Act (15 U.S.C. § 77v(a)) as the alleged misstatements entered and subsequent

damages took place within this judicial district. Further, Defendants’ false and misleading

statements and omissions were disseminated in this District and Tufin’s ordinary shares are listed

on the New York Stock Exchange (“NYSE”), a national securities exchange, which is located in

this District.

        11.      In connection with the acts, conduct, and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the U.S. mail, interstate telephone communications, and facilities of

the national securities exchange.

                                              PARTIES

        12.      Plaintiff, as set forth in the attached Certification, purchased Tufin ordinary shares

pursuant or traceable to the Offering Documents and was damaged thereby.




                                                   4
         Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 5 of 21




       13.     Defendant Tufin is an Israeli company that develops, markets, and sells software

and cloud-based security solutions primarily in the U.S., Europe, and Asia. Tufin’s ordinary shares

trade on the NYSE under the ticker symbol “TUFN.”

       14.     Defendant Reuven Kitov (“Kitov”), who co-founded the Company, served as

Tufin’s Chief Executive Officer and Chairman of the Board of Directors (the “Board”) at all

relevant times. Defendant Kitov signed, or authorized the signing of, the Offering Documents.

       15.     Defendant Jack Wakileh (“Wakileh”) served as Tufin’s Chief Financial Officer at

all relevant times.   Defendant Wakileh signed, or authorized the signing of, the Offering

Documents.

       16.     Defendant Reuven Harrison (“Harrison”), who co-founded the Company, served as

Tufin’s Chief Technology Officer and as a director on the Board at all relevant times. Defendant

Harrison signed, or authorized the signing of, the Offering Documents.

       17.     Defendant Ohad Finkelstein (“Finkelstein”) served as a director on the Board at all

relevant times.   Defendant Finkelstein signed, or authorized the signing of, the Offering

Documents.

       18.     Defendant Edouard Cukierman (“Cuikerman”) served as a director on the Board at

all relevant times. Defendant Cukierman signed, or authorized the signing of, the Offering

Documents.

       19.     Defendant Yair Shamir (“Shamir”) served as a director on the Board at all relevant

times. Defendant Shamir signed, or authorized the signing of, the Offering Documents.

       20.     Defendant Ronni Zehavi (“Zehavi”) served as a director on the Board at all relevant

times. Defendant Zehavi signed, or authorized the signing of, the Offering Documents.




                                                5
            Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 6 of 21




       21.      Defendant Yuval Shachar (“Shachar”) served as a director on the Board at all

relevant times. Defendant Shachar signed, or authorized the signing of, the Offering Documents.

       22.      Defendants Kitov, Wakileh, Harrison, Finkelstein, Cuikerman, Shamir, Zehavi, and

Shachar are collectively referred to herein as the “Individual Defendants.” The Individual

Defendants each signed, or authorized the signing of, the Offering Documents, were director

appointees of the Board at the time of the Offerings, solicited the investing public to purchase

securities issued pursuant thereto, hired and assisted the underwriters, planned and contributed to

the Offerings and their respective Offering Documents, and/or attended or contributed to road

shows and other promotions to meet with and present favorable information to potential Tufin

investors, all motivated by their own and the Company’s financial interests.

       23.      Tufin and the Individual Defendants are collectively referred to herein as the

“Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                          Background

       24.      Founded in 2005 by Defendants Kitov and Harrison, Tufin develops, markets, and

sells software and cloud-based security solutions, primarily in the U.S., Europe, and Asia, that is

committed to increasing business agility, eliminating errors from manual processes, and ensuring

continuous compliance through a single console.

       25.      Tufin offers five products to over 2,000 customers, including approximately 16%

of the Global 2000, through a sales force, including field and inside sales teams, and over 140

active channel partners, which include distributors and resellers, as well as service delivery

partners that help customers deploy, configure, customize, and maintain Tufin’s products and

services.




                                                6
         Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 7 of 21




             Materially False and Misleading Statements in the Offering Documents

       26.      The Registration Statement and Prospectus used to effectuate Tufin’s April 2019

IPO was false and misleading in that it misled investors with respect to the Company’s North

American business and the fact that the Company’s customer relationships and growth metrics

were overstated, that Tufin’s business was deteriorating, and that, as a result, Tufin’s

representations regarding its sustainable financial prospects were overly optimistic, all of which

were known to, but concealed by, Defendants at the time of the IPO.

       27.      For example, for the fiscal year ended December 31, 2018, the IPO Offering

Documents reported revenues from the Americas of $48.27 million, comprising 56.8% of Tufin’s

total revenues, compared to $35.02 million, or 54.3% of total revenues, for December 31, 2017,

thereby indicating both significant revenue growth from the Americas relative to other geographic

segments and substantial growth in the America’s segment, specifically.

       28.      The IPO Offering Documents also touted how “[t]he Americas accounted for the

majority of [Tufin’s] revenues in each of the years ended December 31, 2017 and 2018, nearly all

of which were generated in the United States,” and attributed increased revenues to “primarily [ ]

increased sales of [Tufin’s] products and services from new customers . . . and existing customers

. . . across all regions,” with such growth “most pronounced in the Americas.”

       29.      In addition, the IPO Offering Documents flaunted Tufin’s purportedly strong

customer relationships and technology products, citing both as being core parts of the Company’s

growth strategy. For example, the Offering Documents boasted that “[r]evenue generated from

[Tufin’s] Global 2000 customers, excluding maintenance renewals, represented an average of 65%

of [the Company’s] total revenue over the fiscal years ended December 31, 2016 to 2018” and,

further, that Tufin has a “significant growth opportunity with Global 2000 customers that currently

lack a security policy management solution or that use a competing product that lacks automation.”


                                                7
         Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 8 of 21




        30.     The foregoing statements were materially inaccurate, misleading, and/or

incomplete because they failed to disclose, inter alia, that the Company’s North American business

was suffering at the time of Tufin’s IPO. More specifically: (i) Tufin’s customer relationships and

growth metrics were overstated, primarily because of its North American business; (ii) Tufin’s

business was deteriorating, especially in North America; and (iii) Tufin’s representations regarding

its sustainable financial prospects were, as a result, overly optimistic.

        31.     With the foregoing materially false and misleading statements in the IPO Offering

Documents, the IPO was successful for the Company and its executives and directors, with the

Company selling 7.7 million ordinary shares to Plaintiff and other members of the investing public,

priced at $14.00 per share, raising approximately $107.8 million in capital.

        32.     The Registration Statement and Prospectus used to effectuate Tufin’s December

2019 SPO was similarly false and misleading as it continued to mislead investors with respect to

the Company’s North American business and the fact that the Company’s customer relationships

and growth metrics were overstated, that Tufin’s business was deteriorating, and that, as a result,

Tufin’s representations regarding its sustainable financial prospects were overly optimistic, all of

which were known to, but concealed by, Defendants at the time of the SPO.

        33.     For example, as was stated in Tufin’s IPO Offering Documents, the SPO Offering

Documents claimed that Tufin’s revenues from the Americas, for the fiscal year ended December

31, 2018, were $48.27 million, comprising 56.8% of Tufin’s total revenues, compared to $35.02

million, or 54.3%, of total revenues for December 31, 2017. As a result, Defendants again

indicated that Tufin experienced significant revenue growth from the Americas relative to other

geographic segments and that Tufin experienced substantial growth in the America’s segment,

specifically.




                                                  8
         Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 9 of 21




       34.     Additionally, the SPO Offering Documents repeated the assertion made in Tufin’s

IPO Offering Documents that “[t]he Americas accounted for the majority of [the Company’s]

revenues in each of the years ended December 31, 2017 and 2018,” adding further that the same

was true “in each of the nine months ended September 30, 2018 and 2019.” Moreover, the SPO

Offering Documents credited Tufin’s increased revenues “to increased sales of [the Company’s]

products and services from new customers . . . and existing customers . . . across all regions,” but

that such growth was “most pronounced in the Americas.”

       35.     The SPO Offering Documents also continued to boast about Tufin’s strong

customer relationships and technology products, repeating the same about how “[r]evenue

generated from [Tufin’s] Global 2000 customers, excluding maintenance renewals, represented an

average of 65% of [the Company’s] total revenue over the fiscal years ended December 31, 2016

to 2018” and that Tufin has a “significant growth opportunity with Global 2000 customers that

currently lack a security policy management solution or that use a competing product that lacks

automation.”

       36.     The foregoing statements were materially inaccurate, misleading, and/or

incomplete because, again, they failed to disclose, inter alia, that the Company’s North American

business was suffering, this time as of Tufin’s SPO. More specifically: (i) Tufin’s customer

relationships and growth metrics were overstated, primarily because of its North America business;

(ii) Tufin’s business was deteriorating, especially in North America; and (iii) Tufin’s

representations regarding its sustainable financial prospects were, as a result, overly optimistic.

       37.     With the foregoing materially untrue and misleading statements in the SPO

Offering Documents, the SPO was successful for the Company and its executives and directors,




                                                  9
        Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 10 of 21




with the Company selling nearly 4.28 million Tufin ordinary shares to the public at $17.00 per

share, generating more than $72.7 million in gross proceeds.

       38.     In addition, Item 303 of SEC Regulation S-K, 17 C.F.R. § 229.303 (“Item 303”),

imposed an independent duty on Defendants to disclose in the Offering Documents any known

events or uncertainties that Tufin “reasonably expects will have a material favorable or unfavorable

impact on the sales or revenues or income from continuing operations.” Defendants violated Item

303 by failing to disclose that, at the time of both the Offerings: (i) Tufin’s customer relationships

and growth metrics were overstated, primarily because of its North America business; (ii) Tufin’s

business was deteriorating, especially in North America; and (iii) Tufin’s representations regarding

its sustainable financial prospects were, as a result, overly optimistic. These facts were likely to

(and in fact did) materially and adversely affect Tufin’s future results and prospects.

       39.     Further, Item 503 of SEC Regulation S-K, 17 C.F.R. § 229.503 (“Item 503”), also

imposes an independent duty on Defendants to ensure that the “Risk Factors” section of the

Offering Documents discuss “the most significant factors that make the offering speculative or

risky” and that each risk factor “adequately describes the risk.” Tufin’s discussions of risk factors

did not mention, much less adequately describe, the actual significant risks associated with the

sustainability of its customer relationships and financial prospects, particularly in North America.

Instead, the IPO Offering Documents contained generic boilerplate representations regarding

seasonality in Tufin’s sales, noting that Tufin’s “sales cycle is long and unpredictable, which may

cause significant fluctuations in [its] quarterly results of operations,” that “[t]he loss or delay of

one or more large transactions in a quarter could impact [Tufin’s] anticipated results of operations

for that quarter and future quarters for which revenue from the transaction is delayed,” and that the

Company “may not be able to accurately predict or forecast the timing of sales, which could cause




                                                 10
        Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 11 of 21




[Tufin’s] results to vary significantly from [the Company’s] expectations and the expectations of

market analysts.”

                                  The Truth Begins to Emerge

       40.     The true facts regarding the Offering Documents began to emerge after both the

Offerings. Indeed, in the immediate wake of the SPO, on January 9, 2020, Tufin’s share price

declined as investors processed the Company’s preliminary unaudited revenue and non-GAAP

operating loss estimates for its fourth fiscal quarter of 2019. Notably, Tufin said that it expected

to report total revenue in the range of $29.5 million to $30.1 million, compared to its previous

guidance of total revenue in the range of $34.0 million to $38.0 million, and that Tufin anticipated

non-GAAP operating loss in the range of $1.1 million to $2.6 million, compared to the Company’s

previous guidance of non-GAAP operating profit in the range of $0.0 million to $3.0 million.

According to Defendant Kitov, “[t]he primary reason for [Tufin’s] revenue shortfall was [its]

inability to close a number of transactions, primarily in North America, that [Defendants]

anticipated would close but did not close by the end of the quarter.” On this news, Tufin’s shares

fells $4.14 per share, or 24.04%, to close at $13.08 per share on January 9, 2020.

       41.     As of the time this Complaint was filed, Tufin shares continued to trade

significantly below both the IPO price of $14.00 per share and the SPO price of $17.00 per share.

       42.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of Tufin’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       43.     Plaintiff brings this action on behalf of a class consisting of all persons or entities

that purchased Tufin ordinary shares in or traceable to both the Offerings pursuant to their

respective Offering Documents and who were damaged thereby (the “Class”). Excluded from the


                                                 11
        Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 12 of 21




Class are: the Defendants and Individual Defendants’ immediate family members; the officers,

directors, affiliates, and subsidiaries of Tufin and underwriters for the Offerings, at all relevant

times, including Tufin’s employee retirement and/or benefit plan(s), and their participants or

beneficiaries, to the extent they made purchases through such plan(s); counsel of record for all

parties; any entity in which Defendants have or had a controlling interest (but in the case of the

underwriters for the Offerings, only such entities that they have a majority ownership interest in);

and the legal representatives, heirs, successors, or assigns of any such excluded person or entity.

       44.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Offerings, Tufin ordinary shares were actively traded on the NYSE.

While the exact number of Class members is unknown to Plaintiff at this time, and can only be

ascertained through appropriate discovery, Plaintiff believes that there are thousands of members

in the proposed Class. The members of the proposed Class may be identified from records

maintained by the Company or its transfer agent and may be notified of the pendency of this action

by mail, using customary forms of notice that are commonly used in securities class actions.

       45.     Plaintiff’s claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by Defendants’ wrongful conduct.

       46.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class action and securities litigation.

Plaintiff has no interest, antagonism, or conflict with the members of the Class.

       47.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:




                                                12
          Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 13 of 21




                   (a)      whether the federal securities laws were violated by Defendants’ acts, as

          alleged herein;

                   (b)      whether the Offering Documents contained materially false and misleading

          statements and omissions; and

                   (c)      to what extent Plaintiff and the other members of the Class have sustained

          damages, and the proper measure of damages.

          48.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually redress

the wrongs done to them. There will be no difficulty in the management of this action as a class

action.

                                                COUNT I

                (Violations of Section 11 of the Securities Act Against All Defendants)

          49.      Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

          50.      This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. § 77k,

on behalf of the Class, against each of the Defendants.

          51.      This is a non-fraud Count. Plaintiff does not assert that Defendants committed

intentional or reckless misconduct or that Defendants acted with scienter or fraudulent intent.

          52.      The April and December Registration Statements were inaccurate and misleading,

contained untrue statements of material facts, omitted facts necessary to make the statements made

therein not misleading, and omitted to state material facts required to be stated therein.




                                                    13
        Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 14 of 21




       53.     The Defendants named herein are strictly liable to Plaintiff and the Class for the

misstatements and omissions.

       54.     None of the Defendants named herein made a reasonable investigation or possessed

reasonable grounds for the belief that the statements contained in the April and December

Registration Statements were true and without omissions of any material facts and were not

misleading.

       55.     Defendant Tufin is the registrant of the securities purchased by Plaintiff and the

Class. As such, the Company is strictly liable for the materially inaccurate statements contained

in the Offering Documents and the failure of the Offering Documents to be complete and accurate.

By virtue of the Offering Documents containing material misrepresentations and omissions of

material fact necessary to make the statements therein not false and misleading, Tufin is liable

under Section 11 of the Securities Act to Plaintiff and the Class.

       56.     The Individual Defendants each signed the Offering Documents and caused their

issuance. As such, each is strictly liable for the materially inaccurate statements contained in the

Offering Documents and the failure of the Offering Documents to be complete and accurate, unless

they are able to carry their burden of establishing an affirmative “due diligence” defense. The

Individual Defendants each had a duty to make a reasonable and diligent investigation of the

truthfulness and accuracy of the statements contained in the Offering Documents and ensure that

they were true and accurate, there were no omissions of material facts that would make the

Offering Documents misleading, and the Offering Documents contained all facts required to be

stated therein. In the exercise of reasonable care, the Individual Defendants should have known

of the material misstatements and omissions contained in the Offering Documents and also should




                                                14
        Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 15 of 21




have known of the omissions of material fact necessary to make the statements made therein not

misleading. Accordingly, the Individual Defendants are liable to Plaintiff and the Class.

       57.     Defendants acted negligently in preparing the Offering Documents. None of the

Defendants named in this Count made a reasonable investigation or possessed reasonable grounds

for the belief that the statements contained in the Offering Documents were true and without

omission of any material facts and were not misleading. In alleging the foregoing, Plaintiff

specifically disclaims any allegation of fraud.

       58.     By reason of the conduct alleged herein, each Defendant named in this Count

violated Section 11 of the Securities Act.

       59.     None of the untrue statements or omissions of material fact in the Offering

Documents alleged herein was a forward-looking statement.            Rather, each such statement

concerned existing facts. Moreover, the Offering Documents did not properly identify any of the

untrue statements as forward-looking statements and did not disclose information that undermined

the putative validity of these statements.

       60.     Plaintiff acquired the Company’s ordinary shares pursuant or traceable to the

Offering Documents and without knowledge of the untruths and/or omissions alleged herein.

Plaintiff sustained damages, and the price of the Company’s ordinary shares declined substantially

because of material misstatements in the Offering Documents.

       61.     This Count is brought within one year after the discovery of the untrue statements

and omissions and within three years of the date of the Offerings.

       62.     By virtue of the foregoing, Plaintiff and the other members of the Class are entitled

to damages under Section 11, as measured by the provisions of Section 11(e), from the Defendants

and each of them, jointly and severally.




                                                  15
         Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 16 of 21




                                             COUNT II

      (Violations of Section 15 of the Securities Act Against the Individual Defendants)

        63.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        64.     This Count is brought pursuant to Section 15 of the Securities Act, 15 U.S.C. § 77o,

on behalf of the Class, against each of the Individual Defendants.

        65.     The Individual Defendants were controlling persons of the Company within the

meaning of Section 15 of the Securities Act. By reason of their ownership interest in, senior

management positions at, and/or directorships held at the Company, as alleged above, these

Defendants invested in, individually and collectively, had the power to influence, and exercised

the same over the Company to cause it to engage in the conduct complained of herein. The

Company controlled the Individual Defendants and all of Tufin’s employees.

        66.     Similarly, each of the other Individual Defendants not only controlled those subject

to liability as primary violators of Section 11 of the Securities Act, as alleged in Count I above,

they directly participated in controlling Tufin by having signed or authorized the signing of the

Offering Documents and authorizing the issuance of Tufin ordinary shares to Plaintiff and

members of the Class.

        67.     As control persons of Tufin, each of the Individual Defendants are jointly and

severally liable pursuant to Section 15 of the Securities Act with and to the same extent as Tufin

for its violations of Section 11 of the Securities Act.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of Plaintiff and the other members of the Class, prays

for judgment as follows:




                                                  16
        Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 17 of 21




       A.      Declaring that the instant action may be maintained as a class action under Federal

Rule of Civil Procedure 23 and certifying Plaintiff as the Class Representative;

       B.      Awarding Plaintiff and the other members of the Class compensatory damages

against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiff and the other members of the Class pre-judgment and post-

judgment interest, as well as reasonable attorneys’ fees, expert witness fees, and other costs and

disbursements; and

       D.      Awarding Plaintiff and the other members of the Class such other and further relief

as the Court may deem just and proper.

                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

DATED: August 10, 2020

                                                        Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                        Email: ahood@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603
                                                        Telephone: (312) 377-1181
                                                        Facsimile: (312) 377-1184
                                                        Email: pdahlstrom@pomlaw.com


                                                   17
Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 18 of 21




                                   BRONSTEIN, GEWIRTZ &
                                   GROSSMAN, LLC
                                   Peretz Bronstein
                                   60 East 42nd Street, Suite 4600
                                   New York, New York 10165
                                   Telephone: (212) 697-6484
                                   Facsimile: (212) 697-7296
                                   Email: peretz@bgandg.com

                                   Attorneys for Plaintiff




                              18
               Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 19 of 21


                                                                                       Tuesday, July 28, 2020

Tu n (TUFN)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint on behalf of shareholders of Tuﬁn Software Technologies Ltd. (“Tuﬁn” or
the “Company”) and authorize the ﬁling of a comparable complaint on my behalf.

3. I did not purchase or acquire Tuﬁn securities at the direction of plaintiffs counsel, or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired Tuﬁn securities during the class period, including providing testimony at deposition and trial, if
necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in this
action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Tuﬁn securities
during the Class Period as speciﬁed in the Complaint.

6. During the three-year period preceding the date on which this Certiﬁcation is signed, I have not sought
to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as set
forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8. I declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
David Michaelson


Acquisitions


Con gurable list (if none enter none)
     Date Acquired                Number of Shares Acquired                     Price per Share Acquired

 4/18/19                 100                                           21

                                                                                                                1
                Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 20 of 21

        Date Acquired           Number of Shares Acquired          Price per Share Acquired

  5/02/19                 400                               21


 Sales


 Con gurable list (if none enter none)
         Date Sold              Number of Shares Sold               Price per Share Sold

  7/15/20               500                                 9.96


 Documents & Message


 Your Message
 (redacted)

 Signature




 Full Name
 David Michaelson
(redacted)




                                                                                              2
       Case 1:20-cv-06290-GHW Document 1 Filed 08/10/20 Page 21 of 21



Tufin Software Technologies Ltd. (TUFN)                                  Michaelson, David

                                    List of Purchases and Sales

    Transaction                                    Number of             Price Per
       Type                  Date                  Shares/Unit          Share/Unit

     Purchase                    4/18/2019                        100            $21.0000
     Purchase                     5/2/2019                        400            $21.0000
